*12An affidavit was then drawn to prevent irregularity and offered to the court to see if it would answer but was objected to and the Court would have refused for they said they would not instruct counsel etc.
But the Court would not order it for trial next week and said although all the term is but one day, yet whenever a party is disappointed of trial they would not compel him again to prepare for the same term, although the practice of the Supreme Court had been so.
Afterwards the Court refused to grant plaintiff’s counsel an award of attachment against his witnesses returnable to next term; and Chief Justice Read said he would not grant an attachment against witnesses for non-attendance hereafter unless affidavit be made by the person serving the subpoena if he paid or tendered the money allowed in the fee bill for one day’s attendance, and referred to the practice in England in Strange’s Reports.